Case 1:14-cv-08979-JGK Document 150 Filed 09/16/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BISHME AYERS,
Plaintiff, 14-cv-8979 (dJGK)

- against - ORDER

CITY OF NEW YORK ET AL.,
Defendants.

 

JOHN G. KOELTL, District Judge:

The defendants now propose to offer a document bearing Bates
Nos. D 2172-2175. That is not listed in the Joint Pre-Trial
Order, and is not in the binder of Exhibits provided to the Court.
The plaintiff’s counsel apparently has the document and has
responded to its admissibility.

The defendants should promptly provide a copy of that
document to the Court by fax (212-805-7912) or other means, marked
to show the portions of the document that the defendants seek to
introduce and including the necessary certification that relates
to that document.

The time that the parties have used thus far is as follows:
Plaintiff: 39 minutes; Defendants: 2 hours, 45 minutes.

SO ORDERED.

Dated: New York, New York
September 16, 2021 3

Can, 6 Lull

6 2m G. Koeltl
United States District Judge

 
